       Case 1:19-cv-00977-ADA Document 446 Filed 03/26/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               AUSTIN
                               AUSTIN DIVISION


VLSI TECHNOLOGY LLC                        §
                                           §     CIVIL NO:
vs.                                        §     AU:19-CV-00977-ADA
                                           §
INTEL CORPORATION, INTEL                   §
CORPORATION, VLSI TECHNOLOGY
LLC


                  ORDER SETTING MOTION HEARING


                                                                        set for
     IT IS HEREBY ORDERED that the above entitled and numbered case is set
MOTION HEARING by Zoom
                   Zoom on Tuesday, March 30, 2021 at 01:30 PM.

       IT                      26th day of March, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
